Per Curiam.

This court has examined the record developed before the board and concurs in the board’s finding that respondent’s conduct violated DR 1-102(A), 1-102(A)(3), and 9-102(B)(3) and (4) of the Code of Professional Responsibility. We also concur in the board’s recommendation that these violations, coupled with respondent’s failure to respond to the charges in any way, merit the sanction of disbarment. Accordingly, we adopt the recommendation of the board and order that respondent be permanently disbarred from the practice of law.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.